DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 August 2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed with the Request for Continued Examination (RCE) on 03 August 2021.  As directed by the amendment: claims 1, 10-12, 14 & 15 have been amended, claim 4 has been cancelled (claims 2 & 3 were cancelled previously), and no claims have been added.  Thus, claims 1 & 5-17 are presently pending in this application, with claims 6-8 currently withdrawn as directed to a non-elected invention. 
Applicant’s amendments and accompanying remarks have overcome the objections and several of the 35 U.S.C. 112(b) rejections set forth in the previous action, however, at least one 35 U.S.C. 112(b) rejection remains or has otherwise been necessitated by the amendments. 
Examiner’s Comment on Withdrawn Process Claims
Claims 6-8 are currently withdrawn with traverse as directed to non-elected process claims. However, as currently presented, they are not commensurate in scope with the apparatus claims under examination. To promote compact prosecution and facilitate potential rejoinder in the event that the elected claims are found to be allowable, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5 & 9-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, in general, before the applicant’s latest amendments the claim required only a single arcuate vane platform, a single seal carrier, and a single washer arranged opposite one flange of a pair of flanges recited. The amended claims now recite a plurality of such vane platforms; however, the remainder of the claim now includes several instances where it is unclear whether certain elements are intended to be singular or plural. Several examples of these issues are noted below, however, the applicant should carefully review the claim for similar or otherwise related instances of these issues. 

Claim 1 recites “a seal carrier mounted axially between the pair of flanges of each arcuate vane platform…” (lines 8-10). It is unclear if this is intending to establish a plurality of seal carriers (e.g. a respective seal carrier mounted between the pair of flanges of each vane platform) or is intending to establish that a single seal carrier is mounted to all of the vane platforms simultaneously. As best understood in view of the specification and figures, the vane stage may comprise a plurality of seal carriers, and each seal carrier may be mounted to a respective plurality of vane platforms, however, this is not clearly established in the claim. 
It is noted that if a plurality of seal carriers is intended, the remainder of claim 1, as well as claims 9-17 should be reviewed and amended appropriately.
Claim 1 further recites “a washer mounted to the seal carrier opposite to each one of the pair of flanges of the platform” (lines 11-12) which renders the claim indefinite for several reasons, as set forth below.
First, “each one of the pair of flanges of the platform” appears to suggest that a single platform has a plurality of pairs of flanges, which does not appear to be correct. Rather, it appears that this phrase was intending to refer to each flange of the pair of flanges of each of the plurality of arcuate vane platforms. 
Next, it is unclear if the phrase “a washer mounted to the seal carrier opposite to each one of the pair of flanges” is intending to establish that a single washer is mounted opposite to all of the pairs of flanges, or if a separate washer is provided to each “of the pair of flanges”. As best understood in view of the specification, the vane stage comprises a plurality of washers such that each vane platform flange has a corresponding washer mounted to the seal carrier opposite the respective flange; however, this is not currently made clear in the claim. 
It is noted that if a plurality of washers is intended, the remainder of claim 1, as well as claim 5 should be reviewed and amended appropriately.

Regarding the claim 1 limitation “wherein a portion of the seal carrier located between the washer and a respective flange of the pair of flanges includes at least two through holes…” (lines 12-13), it appears that “a respective flange of the pair of flanges” should be referring to the same flange previously established with “each one of the pair of flanges” (line 11) but this is not made clear. 

Finally, with respect to claim 1, the limitations in lines 12-21 (i.e. “wherein a portion of the seal carrier located between the washer and a respective flange…”, etc. through the end of the claim) appear to refer to only a single instance (i.e. “a portion of the seal carrier”, “the washer”, “a respective flange”, etc.). Depending on whether a single seal carrier / washer or a 

Claims recited in the section heading above but not explicitly discussed are rejected due to dependency upon at least one rejected claim. 

Response to Arguments
Applicant's arguments filed 03 August 2021 have been fully considered. 
With respect to the arguments concerning the rejections under 35 U.S.C. 103, it is noted that the applicant’s amendments and accompanying remarks have overcome the grounds of rejection set forth in the prior action. However, grounds of rejection under 35 U.S.C. 112(b) remain or have otherwise been necessitated by the amendments, as set forth above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538.  The examiner can normally be reached on Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                                                   

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753